Citation Nr: 1501961	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  08-27 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for systemic degenerative joint disease, to include the right shoulder joint.

2. Entitlement to service connection for a spine disability.

3. Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, son


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned judges in hearings in May 2010 and March 2014.  Transcripts of those hearings were reviewed prior to this decision.  The Board previously remanded this case twice for a VA examination and additional medical opinion.

The issue of entitlement to service connection for a pulmonary disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The weight of the evidence shows that the current systemic arthritis, including the right shoulder joint, is not related to service.

2. The weight of the evidence shows that the current back arthritis and degenerative disc disease are not related to service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for systemic arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for back disabilities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In April and June 2007, prior to adjudication of his claims, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered, including private records.  VA provided examinations for the Veteran's arthritis and back claims in September 2010 and an addendum opinion in May 2014.  There is no indication or assertion that these examinations were inadequate.  To the contrary, they provided thorough detail and rationale for conclusions.  

Following the remand directives, the Agency of Original Jurisdiction (AOJ) obtained an additional VA opinion to ensure the medical experts considered the lay testimony.  In so doing, the AOJ substantially complied with the remand directives, and further remand is not necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the May 2010 and March 2014 hearings, the undersigned judges identified the issues and sought evidence concerning the Veteran's symptoms, in-service activities, and treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran and his wife are competent to report symptoms and experiences observable by their senses; however, they are not competent to determine the cause of arthritis or degenerative disc disease as this requires specialized knowledge and testing to understand the complex nature of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran, his wife, and his friend credible, as their statements are detailed and consistent.

Joint Disease

The criteria for service connection for systemic degenerative joint disease, to include the right shoulder joint, have not been met.  38 C.F.R. § 3.303.

The evidence shows the Veteran has current osteoarthritis and degenerative disease in the right shoulder acromioclavicular (AC) joint.  The VA examiner in September 2010 diagnosed degenerative joint disease of the right AC joint.  In a November 2002 private medical record, the provider noted osteoarthritis, generally.  Arthritis is considered a chronic disability under 38 U.S.C.A. § 1101(3).  It is reasonable to find that the arthritis recorded in 2002 would still be present during the claims period.  Additionally, the Veteran reported joint pain in 2009 and 2010 VA treatment.

The evidence shows a right shoulder injury in service, but no evidence of a recurrent disease or injury capable of later disability.  Service treatment records dated in October 1963 show an injury to the right shoulder.  Records from later in October 1963 note left foot complaints.  Otherwise, service treatment records are silent for any joint pain, arthritis, or systemic joint disease.  The Veteran did not complain about his right shoulders or left foot after the 1963 treatment.  In the August 1967 exit examination, the examiner found upper extremities, lower extremities, spine, and other musculoskeletal to be normal.  The Veteran reported carrying heavy artillery and being jostled around while manning the guns on his Navy vessel in service.  Although the evidence shows an in-service right shoulder injury, it does not show that this injury had any lasting symptoms.  To the contrary, the evidence suggests that it no longer bothered him at the time of separation from service.  

Moreover, the evidence does not show a causal connection between service and the current right shoulder disability and generalized osteoarthritis.  The VA examiner in September 2010 concluded that the right shoulder degenerative joint disease and systemic joint disease were not caused by or the result of military service.  The examiner reasoned that the right shoulder pain in service was isolated, with no evidence of another right shoulder incident until 40 years later in November 2009.  Further, there was no evidence of systemic joint disease in service.  The examiner explained that there is no available medical literature to support the claim of joint disorder from powerful naval gun recoil or shipboard asbestos exposure.  

Similarly, after reviewing the Veteran's and his son's statements, the VA examiner in May 2014 found the right shoulder disability was not caused by or the result of military service.  The 2014 examiner also reasoned that there was no objective evidence of chronicity in active duty or after discharge in the 40 plus years after the incident in service and no known medical literature to support a causal relationship.  

While arthritis is a chronic disease subject to special previsions, there is no evidence of arthritis within one year of active service and the Veteran did not present continuity of symptomatology.  During the March 2014 hearing, when asked about joint problems, the Veteran continuously referred to his back when discussing his symptoms and chiropractic treatment.  He has not made any statements or presented evidence of continuous symptoms or treatment for joint pain during the intervening 40 years after service.  Therefore, service connection cannot be established through the chronic disease presumption or lay statements of continuity of symptomatology.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes evidence of numbness and other neurological symptoms in the Veteran's extremities.  However, those symptoms are considered in connection with the claim for a back disability.

The preponderance of the evidence is against a finding of an in-service injury or disease resulting in the current right shoulder or systemic arthritis disability.  See 38 C.F.R. § 3.303(a).

Back disability

The criteria for service connection for a back disability have not been met.  See 38 C.F.R. § 3.303.

The evidence shows a current disability of the spine.  The VA examiner in September 2010 noted diagnoses of degenerative joint disease (arthritis) of the cervical spine in January 2008 and of the lumbosacral spine in April 2009.  A January 2010 private letter from Dr. Balbis notes that the Veteran has had a disabled back since 2002.  Private letters from treating chiropractors also note diagnoses of degenerative disc disease.  

The evidence does not show an in-service injury or disease resulting in a spinal disability.  See 38 C.F.R. § 3.303(a).  The Veteran reported carrying heavy artillery and being jostled around while manning the guns on his Navy vessel in service.  However, service treatment records are silent for any complaints of or treatment for back problems.  In the August 1967 exit examination, the examiner found the Veteran's spine normal.  Also, during the May 2010 hearing, the Veteran noted that he did not experience any problems with his back in service other than soreness.  The Board has considered the Veteran's reports of heaving lifting and gun recoil, but the lack of medical evidence or symptoms during service and a normal spine at exit outweigh these reports.  
 
Also of record is a 2010 statement from the Veteran's wife, who indicated that she had been married to the Veteran for 40 years.  Throughout that time, she indicated, he had a tender spine and would flinch if she touched his low back.  While she is competent to report such observations, they do not establish continuity of symptomatology back to service.  At best, they indicate continuity back to 1970, which was already 3 years following discharge.  Given that the Veteran reported at his August 2010 examination that he first experienced back pain shortly after his discharge from service (in 1969, beyond the one-year presumptive period), the statement from his wife does not add any significant facts to the medical history and in fact could be found to reinforce a post-service onset of symptomatology.
  
Further, the evidence is against a causal connection between the current back disability and service.  Indeed, the September 2010 VA examiner concluded that degenerative joint disease of the cervical and lumbosacral spine were not caused by or related to military service.  The examiner reasoned that there was no documentation of the spine disorder in service and no available medical literature to support a causal connection between degenerative joint disease of the spine and exposure to naval gun recoil or shipboard asbestos exposure.  Similarly, after reviewing the Veteran's and his son's statements, the VA examiner in May 2014 found that the degenerative joint disease of the spine was not caused by or the result of military service.  The 2014 examiner also reasoned that there was no documentation of treatment or evaluation of this disorder in service and no known medical literature to support a causal relationship.  

In a March 2014 letter, the Veteran's chiropractor reported treating the Veteran since 1983 and that lumbar degenerative disc disease was first diagnosed in 1991.  Private treatment records from 1998 and 1999 reflect degenerative disc disease, spondyoistenosis, disc bulge, and a history of low back pain.  Private treatment from November 2002 and an August 2003 letter note a work-related injury as the cause of the Veteran's back problems.  A favorable Social Security Administration decision finds the Veteran disabled due to his back but does not address whether the back injury is due to service.  Therefore, it is not probative to this decision.

In VA examinations and Board hearings, the Veteran reported first having back problems around 1969 and he indicated that such back problems have persisted.  In a September 13, 2010 statement, the Veteran's wife reported observing the Veteran to have back problems since their marriage 40 years prior, or approximately 1970.  Similarly, the Veteran's friend reported knowing the Veteran since 1990 and observing his back problems.  Since the Veteran's friend did not know the Veteran prior to 1990, his statements are not relevant to whether the Veteran had a disability in the first 23 years after service, and thus, have little additional probative value.  

In this case, the evidence does not show arthritis manifestations within a year of service or continuous symptoms since service to prove service connection for spinal arthritis presumptively or with continuity of symptomatology.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307, 3.309.  The Veteran and his wife reported the onset of back symptoms as 1969 and 1970, more than a year after service, and a diagnosis of arthritis in 1981, 14 years after service.  The medical records do not show a diagnosis until 1991.  The negative medical opinions on the etiology of the back disability, the lack of recorded diagnosis of arthritis prior to 1991, and reports of symptoms more than a year after service further show that the current disability is not related to service.  

As discussed below in the remand portion of the decision, the Veteran is presumed to have been exposed to herbicides while in service.  He did not claim herbicide exposure as a cause of his back disabilities or systemic arthritis, only as a cause of pulmonary disorders.  Furthermore, arthritis of the spine and joints and degenerative disc disease are not disorders that have been medically linked to herbicide exposure.  See 38 C.F.R. § 3.309(e).  As such, an award of service connection for the orthopedic claims is not warranted under this theory.

The benefit of the doubt was afforded, but the preponderance of the evidence is against service connection for systemic joint disease and any back disability.  See 38 C.F.R. §§ 3.102, 3.303.

ORDER

Service connection for systemic degenerative joint disease, including a right shoulder disability, is denied.

Service connection for a back disability is denied.


REMAND

The Veteran asserts that his pulmonary disabilities are related to exposure to herbicides during service.  The evidence shows that the Veteran had exposure to herbicides while serving on the USS Shelton in the Republic of Vietnam.  According to a list maintained by VA, the USS Shelton served on the inland waterway of the Saigon River in January 1966, while the Veteran served aboard.  See Military Personnel Records.  An additional opinion is necessary to address whether the Veteran's current COPD could be related to herbicide exposure.

Additionally, private diagnostic tests from January 1999 recorded multiple nodules on the right, and possibly the left, lungs.  Neither the VA examiners nor the Agency of Original Jurisdiction has discussed the nodules.  However, a claim based on these nodules is reasonably encompassed by the Veteran's claim for a pulmonary disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79, 90 (2009).  Therefore, an additional examination is necessary to diagnose any current nodules and discuss any possible relationship to service.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his pulmonary disorder claim.  Any appropriate diagnostic testing should be completed.  The examiner should provide answers to the following:

a. Private treatment dated in January 1999 reflects lung nodules.  Are any such nodules present currently?

b. If so, are the lung nodules at least as likely as not related to service, including exposure to asbestos and herbicides?

c. Is the diagnosed COPD at least as likely as not related to exposure to herbicides in service?

The examiner must provide reasons for each opinion with consideration given to all medical and lay evidence of record.  

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

	


  	      ____________________________              ___________________________
                      JAMES L. MARCH		        DENNIS F. CHIAPPETTA
                  Chief Veterans Law Judge	   	        Chief Veterans Law Judge 
               Board of Veterans' Appeals    		        Board of Veterans' Appeals    


		

	________________________________________________
	ERIC S. LEBOFF
                              Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


